Citation Nr: 0204576	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  98-17 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for a 
bilateral hearing loss disability was denied.

In August 1999, the Board remanded the case for clarification 
of the veteran's desires for hearing before a Member of the 
Board.  In May 2000, the veteran was afforded a hearing 
before the undersigned Member of the Board sitting at the RO.  
In July 2000, the Board remanded the case for further 
evidentiary development.  The RO obtained VA outpatient 
treatment records and the veteran was given a VA audiological 
examination.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.  

2.  Bilateral hearing loss was not present during service, 
only initially shown many years following the veteran's 
separation from service and not shown to be related to 
activities in service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.385 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  In addition, certain disorders may be presumed to 
have been incurred during service when manifested to a 
compensable degree within a specified time (usually one-year) 
following separation from service.  See 38 C.F.R. §§ 3.307, 
3.309 (2001).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2001).

The veteran contends that he currently suffers from bilateral 
hearing loss as a result of inservice noise exposure as a 
laundryman, and that service connection for his bilateral 
hearing loss disability is appropriate.  After a review of 
the evidence, the Board finds that his contentions are not 
supported by the record, and that his claim for service 
connection for a bilateral hearing loss disability must fail.

I.  Service Connection for Bilateral Hearing Loss

The veteran's service medical records are unavailable.  The 
National Personnel Records Center reported in 1998 that they 
did not have such records for the veteran, and that they had 
probably been accidentally destroyed in a 1973 fire at that 
facility.  The veteran has submitted private medical records, 
VA outpatient treatment records, and his own statements to 
support his claim.

In the December 2001 VA Compensation and Pension examination 
report, the physician diagnosed the veteran with mild to 
profound sensorineural hearing loss from 250 to 8000 Hz in 
the right ear and moderate to severe sensorineural hearing 
loss in the left ear from 250 to 8000 Hertz.  Under 38 C.F.R. 
§ 3.385, the veteran has a hearing loss disability for VA 
purposes.  Between the frequencies of 500 to 4000 Hertz, the 
veteran's auditory threshold ranged from 40 to 85 decibels in 
his right ear and from 55 to 75 decibels in the left ear.  
See 38 C.F.R. § 3.385 (2001).  The examiner stated that it is 
as least as likely as not that noise exposure had some effect 
on the veteran's hearing.  However, the physician noted in 
the examination report that it was unlikely that the noise 
generated by the laundry machines would be over 90 decibels, 
which is considered the allowable level of noise exposure for 
an eight hour day.  The examining physician also stated that 
it is not at least as likely as not that the laundry related 
noise is responsible for the veteran's current levels of 
significant hearing loss.

The Board acknowledges that the appellant, at his personal 
hearing, testified that he suffered from bilateral hearing 
loss due to noise exposure as a laundryman during service.  
The veteran has not demonstrated that he has the medical 
expertise that would render competent his statements as to 
the relationship between noise exposure during service and 
his current bilateral hearing loss disability.  His opinion 
alone cannot meet the burden imposed by 38 C.F.R. § 3.303 
with respect to the relationship between noise exposure 
incurred during service and his current disability.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The veterans' statements qualify as competent lay evidence.  
Competent lay evidence is any evidence not requiring that the 
proponent to have specialized education, training, or 
experience.  Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(a)(1)).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(a)(2)).  Competent medical evidence is 
considered more probative than competent lay evidence.

In brief, the record does not show that the veteran's 
bilateral hearing loss was incurred in or aggravated by 
service.  Since evidence of the veteran's bilateral hearing 
loss disability did not show until many years following his 
separation from service, it cannot be presumed that any 
symptoms of those disabilities now present were incurred 
during service.  See 38 C.F.R. §§ 3.307, 3.309 (2001).  While 
the veteran's audiology test results show he suffers from 
bilateral hearing loss, the December 2001 examination report 
does not state that the veteran's current bilateral hearing 
loss was due to the noise exposure he experienced as a 
laundryman during service.   In fact, the examiner opined 
otherwise.  The Board finds that the veteran's claim of 
service connection for a bilateral hearing loss disability 
must be denied. 

II.  Duty to Assist

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29,2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, these provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The RO advised the veteran of the evidence necessary to 
support his claim for entitlement to service connection for 
bilateral hearing loss in a Statement of the Case issued in 
October 1998 and a Supplemental Statements of the Case issued 
in both January 1999 and January 2002.  The veteran has not 
indicated the existence of any pertinent evidence that has 
not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.  The 
Board finds that VA's duty to assist the claimant under 
applicable provisions has been satisfied.


ORDER

Service connection for a bilateral hearing loss disability is 
denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

